HERRICK, J.
It has been held that a voluntary assignment by a ■debtor residing in another state, valid by and under the laws of that state, and not in contravention with the law or policy of this state, operates as an assignment of the debtor’s property in this state, and that the assignee -can hold the same against subsequent attaching creditors in this state. Ockerman v. Cross, 54 N. Y. 29, approved in Warner v. Jaffray, 96 N. Y. 248. There seems to be nothing in the law of Wisconsin under which the assignment is made, or in the assignment itself, that is hostile to the •statutes or policy of this state. Mr. Justice RUSSELL, before whom this case was tried, has written so fully upon the question that it seems to me unnecessary to enlarge upon it here, inasmuch as I agree with the conclusion arrived at by him. The judgment should be affirmed, with costs and disbursements. All concur.